Title: To Thomas Jefferson from Van Staphorst & Hubbard, 26 July 1793
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 26 July 1793.

We have the pleasure to advise You the Receipt of Your esteemed favor of 18 March of last Year, forwarded by You in the Brigg Sion which foundered at Sea: We have advised Mr. Short, that as He has had duplicates of the dispatches by this Vessel, We shall hold them by us, untill his Return from Spain, unless He should direct us how otherwise to dispose of them.
Felicitating you that the Fate of these papers, about which Mr. Short  entertained much anxiety, is now ascertained to his wishes, We are respectfully Sir! Your most obedient humble Servants

N & J. Van Staphorst & Hubbard

